DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Adam Volentine (Reg. No. 33,289) on 07/26/2022.
The application has been amended as follows: 
Claim 11: A semiconductor device, comprising: a first logic cell and a second logic cell on a substrate and adjacent to each other in a 41SEC.4678 first direction, and each of the first and second logic cells has a first active region and a second active region, the first active region being one of a PMOSFET region and an NMOSFET region, and the second active region being another one of the PMOSFET region and the NMOSFET region; and 5an active contact extending from the first active region of the first logic cell to the first active region of the second logic cell, wherein the active contact comprises a first body portion on the first active region of the first logic cell, a second body portion on the first active region of the second logic cell, and 10a first protruding portion and a recessed portion between the first and second body portions, the first protruding portion and the recessed portion are over a device isolation layer between the first active region of the first logic cell and the first active region of the second logic cell, the recessed portion of the active contact has a bottom surface that is recessed in a second direction away from the device isolation layer, and 15 the bottom surface of the recessed portion is higher than a bottom surface of the first protruding portion and is lower than a bottom surface of the first body portion.

Allowable Subject Matter/Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art teaches or suggests, alone or in combination , all of the structural features of the claims, specifically but not limited to, “each of the first and second source/drain patterns being adjacent to a side of the gate electrode; and a first active contact extending in the first direction and coupled to the first and second source/drain patterns, wherein the first active contact comprises a first body portion on the first source/drain pattern, a second body portion on the second source/drain pattern, and a first protruding portion and a recessed portion between the first and second body portions, the first protruding portion and the recessed portion are over the device isolation layer between the PMOSFET and NMOSFET regions, and the recessed portion of the first active contact has a bottom surface that is recessed in a second direction away from the device isolation layer,” as required by the claim.
Regarding claim 11, none of the prior art teaches or suggests, alone or in combination , all of the structural features of the claims, specifically but not limited to, “the first active region being one of a PMOSFET region and an NMOSFET region, and the second active region being another one of the PMOSFET region and the NMOSFET region; and   an active contact extending from the first active region of the first logic cell to the first active region of the second logic cell, wherein the active contact comprises a first body portion on the first active region of the first logic cell, a second body portion on the first active region of the second logic cell, and a first protruding portion and a recessed portion between the first and second body portions, the first protruding portion and the recessed portion are over a device isolation layer between the first active region of the first logic cell and the first active region of the second logic cell, the recessed portion of the active contact has a bottom surface that is recessed in a second direction away from the device isolation layer, and 15the bottom surface of the recessed portion is higher than a bottom surface of the first protruding portion and is lower than a bottom surface of the first body portion,” as required by the claim.
Regarding claim 16, none of the prior art teaches or suggests, alone or in combination , all of the structural features of the claims, specifically but not limited to, “the device isolation layer defines a first active pattern on the PMOSFET region and a second active pattern on the NMOSFET region, the first and second active patterns extending in the second direction, upper portions of the first and second active patterns protruding above the device isolation layer,” “a separation structure on at least one of the first and second borders,” and “the active contact comprises a first body portion on the first source/drain pattern, a second body portion on the second source/drain pattern, and a first protruding portion and a recessed portion between the first and second body portions, the first protruding portion and the recessed portion are over the device isolation layer between the PMOSFET and NMOSFET regions, and the recessed portion of the active contact has a bottom surface recessed in a third direction away from the device isolation layer,” as required by the claim.
Claims 2-10, 12-15 and 17-20 are allowed by virtue of their dependencies on claim 1, 11 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art/Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoon et al. [US 2016/0284697 A1], [US 2016/0284700 A1] discloses a semiconductor device with a plurality of active contacts. The active contact has a protruding portion. Yoon et al. does not have the recessed portion that has a bottom surface that is recessed in a second direction away from the device isolation layer, and 15the bottom surface of the recessed portion is higher than a bottom surface of the first protruding portion and is lower than a bottom surface of the first body portion.
Wu et al. [US 2020/0075421 A1] discloses a semiconductor device with a plurality of active contacts. The active contact has a protruding portion. Wu et al. does not have the recessed portion that has a bottom surface that is recessed in a second direction away from the device isolation layer and an active contact extending from the first active region of the first logic cell to the first active region of the second logic cell, wherein the active contact comprises a first body portion on the first active region of the first logic cell, a second body portion on the first active region of the second logic cell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891